             Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
ERIN MCKENNA,                                                 :
                                                              :   Civil Action No.:
                                       Plaintiff,             :
                                                              :
                   v.                                         :   COMPLAINT
                                                              :
SANTANDER INVESTMENT SECURITIES,                              :
INC., SANTANDER HOLDINGS, USA, INC.                           :   Jury Trial Demanded
and OMAR KARIUKI, in his individual and                       :
professional capacities,                                      :
                                                              :
                                       Defendants.            :
                                                              :
------------------------------------------------------------- X

        Plaintiff Erin McKenna (“Plaintiff” or “McKenna”), hereby alleges through her counsel

Wigdor LLP, as against Defendants Santander Investment Securities, Inc. (“SIS” or the

“Company”), Santander Holdings USA, Inc. (together, “Santander” or the “Bank”) and Omar

Kariuki, in his individual and professional capacities, (collectively “Defendants”) as follows:

                                    PRELIMINARY STATEMENT

        1.       The financial services industry is a difficult place for working mothers. There are

often few, if any, women at the top. Moreover, big banks perceive working mothers as lacking

commitment, distracted by family matters or otherwise too preoccupied to focus on their work.

Santander is no exception.

        2.       Between early 2019 and late 2020, McKenna, a successful fixed income and

emerging markets salesperson, was pregnant twice. Each pregnancy was considered high risk.

McKenna could, however, perform her job with a simple accommodation: the opportunity to

work remotely from home.
            Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 2 of 16




       3.       Initially, Santander granted McKenna’s request but then – abruptly and with little

reason – rescinded the accommodation, telling McKenna that she would be fired if she did not

come to the office.

       4.       Pregnant and desperate to keep her job, McKenna complied, placing her own

health and the health of her unborn child at risk. During this time, McKenna visited the hospital

more than half-a-dozen times because of pregnancy complications and gave birth prematurely.

Nonetheless, McKenna returned to work after a pregnancy leave.

       5.       Santander, however, made sure that McKenna suffered professionally.           For

example, Santander twice cut McKenna’s annual bonus and took away most of McKenna’s

accounts when she returned, forcing her to effectively start over. McKenna was told that she was

“lucky” to get even the reduced bonuses.

       6.       In 2020, McKenna learned she was, once again, pregnant and would need an

accommodation. McKenna told Human Resources (“HR”) and her boss. Santander promptly

fired McKenna.

       7.       According to Santander, McKenna’s job was eliminated as part of a force

reduction. In fact, Santander kept a less qualified man who consistently generated substantially

less revenue than McKenna. Moreover, and perhaps most remarkably, Santander hired a new

employee into McKenna’s group – also a man – who did not even have the basic licensing

requirements for the job.

                                    NATURE OF CLAIMS

       8.       McKenna brings this action to remedy discrimination on the basis of sex and

disability and retaliation for requesting a reasonable accommodation, in violation of the Family

and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”), the New York State Human Rights




                                                2
            Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 3 of 16




Law, Executive Law § 290 et seq. (the “Executive Law”), and the Administrative Code of the

City of New York §8-107 et seq. (the “City Law”).

                                      JURISDICTION AND VENUE

       9.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1343 as this action involves federal questions regarding the deprivation of Plaintiff’s

rights under federal law. This Court has supplemental subject matter jurisdiction over Plaintiff’s

related state and local law claims pursuant to 28 U.S.C. § 1367(a).

       10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein, occurred in this district.

                               ADMINISTRATIVE PROCEDURES

       11.      Plaintiff will file a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) alleging violations of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”). Following the EEOC’s issuance of a Notice of

Right to Sue, McKenna will seek leave of the Court to further amend the Complaint to add

claims under Title VII as amended by the Pregnancy Discrimination Act of 1978 (“PDA”) and

the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”).

       12.      Pursuant to City Law § 8-502, Plaintiff will serve a copy of this Complaint upon

the New York City Commission on Human Rights and the New York City Law Department,

Office of the Corporation Counsel within ten days of its filing, thereby satisfying the notice

requirements of this action.

       13.      Plaintiff has complied with any and all other prerequisites to filing this action.




                                                  3
          Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 4 of 16




                                             PARTIES

       14.     Plaintiff Erin McKenna is a former Senior Vice President at Santander Investment

Securities, Inc. At all relevant times, Plaintiff met the definition of an “employee” under all

applicable statutes.

       15.     Defendant Santander Investment Securities, Inc. (“SIS,” or the “Company”) is a

foreign business corporation and a subsidiary of Santander Holdings USA, Inc., with its principal

place of business at 45 East 53rd Street, New York, New York 10022, and is duly organized and

existing under and by virtue of the laws of the State of Delaware. At all relevant times, SIS has

met the definition of an “employer” of Plaintiff under all applicable statutes.

       16.     Defendant Santander Holdings USA, Inc. (together with SIS, “Santander” or the

“Bank”) is a foreign business corporation with its principal place of business located at 75 State

Street, Boston, Massachusetts 02109, and is duly organized and existing under and by virtue of

the laws of the State of Virginia. At all relevant times, Santander has met the definition of an

“employer” of Plaintiff under all applicable statutes.

       17.     Defendant Omar Kariuki is the Head of U.S. Emerging Markets and Investment

Grade Fixed Income Sales at SIS.         At all relevant times, Defendant Kariuki has met the

definition of an “employer” of Plaintiff under all applicable statutes.

                                  FACTUAL ALLEGATIONS

I.     Background

       18.     McKenna is an accomplished financial services professional. In 2002, she earned

a degree in Finance from Boston University. Immediately thereafter, McKenna embarked on an

extraordinary career at several leading institutions, including Royal Bank of Canada, ING

Financial and National Bank of Canada where she prospered.




                                                  4
         Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 5 of 16




       19.     In 2018, Santander recruited and ultimately hired McKenna as Senior Vice

President of Sales. At the time, she had no children.

       20.     Not surprisingly, McKenna excelled at Santander.

       21.     In 2018, for example, McKenna performed well during the rebuild of the Bank’s

high-grade sales team.

       22.     Similarly, in 2019, McKenna met her goals of increasing revenues by secondary

trading and streamlining all the primary issuance orders for both high grade and emerging

markets products.

       23.     McKenna’s extraordinary success continued into 2020 when, for example, she

generated more production with Vanguard (an important Santander client) in the first six months

than her predecessors (two men) generated for the entirety of 2019.

       24.     She was also able to engage an emerging markets client, MunichRE, a first for

Santander. Other Santander employees – mostly men – previously failed to accomplish this goal.

II.    McKenna’s First Pregnancy

       25.     McKenna’s accomplishments were remarkable given that she has been repeatedly

discriminated against by the Bank.

       26.     In late 2018, McKenna told her then-supervisor Bill Garvey (Managing Director,

Head of Investment Grade Sales and Trading at SIS) that she was pregnant with her first child.

       27.     Unfortunately, what should have been a happy time for McKenna turned

hazardous as she developed serious medical complications rendering her disabled.

       28.     In early 2019, McKenna’s doctor ordered that she remain at home for the

remainder of her term.




                                                5
            Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 6 of 16




       29.      Despite her condition, McKenna could still perform the essential functions of her

job remotely, including all daily sales activities through Bloomberg and Santander’s e-mail

system. She therefore requested permission to work from home as an accommodation, which

Garvey granted beginning in January 2019.

       30.      For the majority of the next two months, January and February 2019, McKenna

continued her outstanding performance while working remotely.

       31.      Nonetheless, McKenna faced an almost immediate backlash.

       32.      In February 2019, Santander cut McKenna’s 2018 bonus by $30,000 (to

$170,000).

       33.      Prior to McKenna’s pregnancy announcement and accommodation request,

Santander promised in writing that McKenna would be eligible to receive a $200,000 annual

bonus. Indeed, at the time McKenna discussed the offer letter with Garvey – before she was

pregnant – Garvey assured McKenna that the technical language in the proposal describing the

bonus as “discretionary” was required but that, in fact, McKenna would receive the full amount

for 2018.

       34.      Things only got worse for McKenna.

       35.      On March 8, 2019, Garvey inexplicably rescinded her accommodation. Initially,

Garvey provided no reason for the rescission.

       36.      Eventually, after McKenna pressed for an explanation given her doctor’s advice

to stay off her feet, Garvey cited a general “compliance” reason. In fact, however, there was no

compliance issue; all of McKenna’s work occurred using an authorized Bloomberg terminal.

       37.      On March 18, 2019, Defendant Kariuki replaced Garvey as McKenna’s

supervisor.




                                                6
            Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 7 of 16




         38.    Defendant Kariuki threatened McKenna that Santander would fire her if she

attempted to work from home.

         39.    Rather than accommodate McKenna by allowing her to work from home,

Santander sought to push her out.

         40.    Pregnant with her first child and the threat of losing her job hanging over her,

McKenna begrudgingly agreed to work in the office.

         41.    McKenna still sought lesser accommodations from Santander that were all

refused.

         42.    After rescinding the work from home arrangement, refusing to allow McKenna a

part-time work from home arrangement or even providing or reimbursing her transportation,

Santander HR suggested that McKenna not work by using her vacation days.

         43.    She therefore had no choice but to travel from Westchester to New York City

every day for work, placing her and her unborn child at risk.

         44.    Indeed, between January 2019 and May 2019, McKenna was hospitalized seven

times.

         45.    On May 6, 2019, McKenna gave birth to her first child almost a month

prematurely.

III.     McKenna’s Maternity Leave

         46.    McKenna was on job-protected maternity leave from May 6, 2019, until August

12, 2019.

         47.    When McKenna resumed work, Santander refused to return all her accounts.

With one exception, McKenna could no longer service clients in Chicago (her pre-maternity

leave region) with whom she had established significant relationships. Santander gifted those




                                                7
           Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 8 of 16




accounts to Jeff Barker – a man – while McKenna was away on leave.

         48.   Rather, McKenna would have to start over with new accounts. Notwithstanding

this hardship, McKenna eventually grew these new accounts, including Vanguard, where

McKenna was able to earn more in the first six months of 2020 than her two male predecessors

during an entire calendar year.

         49.   In March 2019, Santander merged McKenna’s existing group (high grade sales).

with the emerging markets team, under the supervision of Defendant Kariuki.

         50.   Though the teams within the newly-formed group remained distinct, over time

beginning in March 2019, McKenna broadened her portfolio by adding a considerable number of

emerging markets clients.

         51.   Once again, despite McKenna’s excellent work, Santander cut McKenna’s annual

bonus.

         52.   In February 2020, Santander paid McKenna $5,000 less (only $165,000) than the

year before ($35,000 less than promised in McKenna’s offer letter).

         53.   According to Defendant Kariuki, McKenna was “lucky” to receive even her

diminished bonus because, according to him, she did not work as much due to her pregnancy.

IV.      Santander Fires McKenna

         54.   Defendant Kariuki remained hostile to McKenna’s status as a mother.

         55.   For example, in March 2020, Santander accommodated all of McKenna’s team

members by permitting them to work remotely during the COVID-19 pandemic, something the

Bank refused to do for McKenna during her first high-risk pregnancy.

         56.   During this time, McKenna asked for one-on-one meetings with Defendant

Kariuki, who refused to follow up with a phone call.




                                               8
          Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 9 of 16




       57.     In or around the end of August or beginning of September 2020, McKenna

disclosed to HR her second pregnancy and her doctor’s recommendation not to return to the

office due to her high-risk pregnancy status.

       58.     On or about September 17, 2020, in preparation for a return to the office,

Defendant Kariuki suddenly pressed McKenna about whether she had childcare.

       59.     Defendant Kariuki obviously presumed that McKenna – a mother with a small

child and another on the way – was either not working while away from the office or not

working as hard as her male counterparts.

       60.     Upon information and belief, McKenna performed better than some of her male

co-workers, including engaging several new emerging market accounts in August 2020 while

working remotely.

       61.     On or about October 19, 2020, McKenna discussed her second pregnancy with

Defendant Kariuki.

       62.     Moreover, because she was once again considered high-risk, McKenna requested

to continue working from home as an accommodation.

       63.     Indeed, McKenna had already been successfully performing the essential

functions of her job remotely since March 2020. Her request to continue doing so for health

reasons was entirely reasonable.

       64.     Only 18 days thereafter, Santander fired McKenna as part of a purported

reduction in force.

       65.     In fact, Santander’s decision to fire McKenna was unlawful.

       66.     Inexplicably, the Bank chose to keep one of McKenna’s male coworkers, who

was not only less qualified but also had significantly underperformed McKenna, generating




                                                9
            Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 10 of 16




approximately $1 million less than McKenna in sales credits at the time she was notified of her

dismissal.

           67.   Even more remarkably, the day before Santander fired McKenna it welcomed a

new hire into Kariuki’s group - a man who did not even have the necessary licenses to perform

the job.

                                  FIRST CAUSE OF ACTION
                         (Interference and Retaliation under the FMLA)
                                     Against All Defendants

           68.   Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

           69.   At all times relevant herein, Plaintiff was an “eligible employee” within the

meaning of the FMLA. Similarly, Defendants were and are each a “covered employer” within

the meaning of the FMLA.

           70.   By the actions described above, among others, Defendants interfered with

Plaintiff’s rights under the FMLA and retaliated against Plaintiff for exercising those rights.

           71.   As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered and continues to suffer, monetary and/or economic harm for which she is entitled to an

award of damages, in addition to reasonable attorneys’ fees and costs.

           72.   As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered and continues to suffer, severe mental anguish and emotional distress for which she is

entitled to an award of compensatory damages and other relief.

           73.   Defendants’ unlawful and discriminatory actions constitute reckless intentional,

malicious, willful and wanton violations of the FMLA for which Plaintiff is entitled to an award

of liquidated damages.




                                                 10
          Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 11 of 16




                               SECOND CAUSE OF ACTION
                        (Discrimination in Violation of Executive Law)
                                   Against All Defendants

        74.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

        75.     By the actions described above, among others, Defendants discriminated against

Plaintiff on the basis of her sex, disability, pregnancy-related condition and familial status in

violation of the Executive Law.

        76.     As a direct and proximate result of the unlawful conduct, Plaintiff has suffered

and continues to suffer, monetary and/or other economic harm for which she is entitled an award

of monetary damages and other relief.

        77.     As a direct and proximate result of the unlawful conduct, Plaintiff has suffered

and continues to suffer, severe mental anguish and emotional distress, including, but not limited

to, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering for which she is entitled to an award of monetary damages and

other relief.

        78.     Defendants committed these unlawful acts with willful negligence, or

recklessness, or a conscious disregard of Plaintiff’s rights for which Plaintiff is entitled to an

award of punitive damages.

                                    THIRD CAUSE OF ACTION
                              (Retaliation in Violation of Executive Law)
                                         Against All Defendants

        79.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.




                                                 11
          Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 12 of 16




        80.     By the actions described above, among others, Defendants retaliated against

Plaintiff in violation of the Executive Law.

        81.     As a direct and proximate result of the unlawful conduct, Plaintiff has suffered and

continues to suffer, monetary and/or other economic harm for which she is entitled to an award

of monetary damages and other relief.

        82.     As a direct and proximate result of the unlawful conduct, Plaintiff has suffered

and continues to suffer, severe mental anguish and emotional distress, including, but not limited

to, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering for which she is entitled to an award of monetary damages and

other relief.

        83.     Defendants committed these unlawful acts with willful negligence, or

recklessness, or a conscious disregard of Plaintiff’s rights for which Plaintiff is entitled to an

award of punitive damages.

                                   FOURTH CAUSE OF ACTION
                        (Aiding and Abetting in Violation of the Executive Law)
                                      Against Defendant Kariuki

        84.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

        85.     Defendant     Kariuki   aided,   abetted,   incited,   compelled   and/or   coerced

discrimination and retaliation against Plaintiff in violation of the Executive Law.

        86.     As a direct and proximate result of the unlawful conduct, Plaintiff has suffered

and continues to suffer, monetary and/or economic harm for which she is entitled to an award of

damages, in addition to reasonable attorneys’ fees and costs.




                                                 12
         Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 13 of 16




       87.     As a direct and proximate result of the unlawful conduct, Plaintiff has suffered

and continues to suffer, mental anguish and emotional distress, for which she is entitled to an

award of damages.

       88.     Defendant Kariuki committed these unlawful acts with willful negligence, or

recklessness, or a conscious disregard of Plaintiff’s rights for which Plaintiff is entitled to an

award of punitive damages.

                                     FIFTH CAUSE OF ACTION
                               (Discrimination in Violation of City Law)
                                        Against All Defendants

       89.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

       90.     By the actions described above, among others, Defendants discriminated against

Plaintiff on the basis of her gender, disability, caregiver status and sexual and reproductive health

decisions in violation of the City Law.

       91.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered and continues to suffer, monetary and/or other economic harm for which she is entitled

an award of monetary damages and other relief.

       92.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered and continues to suffer, severe mental anguish and emotional distress, including, but not

limited to, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering for which she is entitled to an award of monetary

damages and other relief.




                                                 13
         Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 14 of 16




       93.     Defendants committed these unlawful acts with willful negligence, or

recklessness, or a conscious disregard of the Plaintiff’s rights for which Plaintiff is entitled to an

award of punitive damages.

                                     SIXTH CAUSE OF ACTION
                                  (Retaliation in Violation of City Law)
                                          Against All Defendants

       94.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

       95.     By the actions described above, among others, Defendants retaliated against

Plaintiff in violation of the City Law.

       96.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered and continues to suffer, monetary and/or other economic harm for which she is entitled

to an award of monetary damages and other relief.

       97.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered and continues to suffer, severe mental anguish and emotional distress, including, but not

limited to, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering for which she is entitled to an award of monetary

damages and other relief.

       98.     Defendants committed these unlawful acts with willful negligence, or

recklessness, or a conscious disregard of Plaintiff’s rights for which Plaintiff is entitled to an

award of punitive damages.




                                                 14
         Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 15 of 16




                                  SEVENTH CAUSE OF ACTION
                          (Aiding and Abetting in Violation of the City Law)
                                     Against Defendant Kariuki

       99.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       100.    Defendant Kariuki aided, abetted, incited, compelled and/or coerced the

discrimination and retaliation against Plaintiff in violation of the City Law.

       101.    As a direct and proximate result of the unlawful conduct, Plaintiff has suffered

and continues to suffer, monetary and/or economic harm for which she is entitled to an award of

damages, in addition to reasonable attorneys’ fees and costs.

       102.    As a direct and proximate result of the unlawful conduct, Plaintiff has suffered

and continues to suffer, mental anguish and emotional distress, for which she is entitled to an

award of damages.

       103.    Defendant Kariuki committed these unlawful acts with willful negligence, or

recklessness, or a conscious disregard of Plaintiff’s rights for which Plaintiff is entitled to an

award of punitive damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendants, containing the following relief:

       A.      A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the United States and the State and City of New York;

       B.      An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all monetary and/or economic damages;

       C.      An award of damages in an amount to be determined at trial, plus prejudgment




                                                 15
         Case 1:21-cv-00941-VSB Document 1 Filed 02/03/21 Page 16 of 16




interest, to compensate Plaintiff for all non-monetary and/or compensatory damages, including,

but not limited to, compensation for her mental anguish and emotional distress, humiliation,

embarrassment, stress and anxiety, loss of self-esteem, self-confidence and personal dignity, and

emotional pain and suffering and any other physical and mental injuries;

       D.      An award of damages to be determined at trial, plus prejudgment interest, to

compensate Plaintiff for harm to her professional and personal reputations and loss of career

fulfillment;

       E.      An award of punitive damages;

       F.      An award of liquidated damages;

       G.      An award of costs that Plaintiff has incurred in this action, as well as Plaintiff’s

reasonable attorneys’ fees to the fullest extent permitted by law; and

       H.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: February 3, 2021
       New York, New York                            Respectfully submitted,

                                                     WIGDOR LLP

                                                     By: ________________________
                                                            Valdi Licul
                                                            Sarah J. Arena

                                                     85 Fifth Avenue
                                                     New York, NY 10003
                                                     Telephone: (212) 257-6800
                                                     Facsimile: (212) 257-6845
                                                     vlicul@wigdorlaw.com
                                                     sarena@wigdorlaw.com

                                                     Counsel for Plaintiff




                                                16
